Citation Nr: 1642509	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  09-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	David W. Glasser, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed his claim in February 2007, seeking service connection for PTSD, bipolar disorder, or depression.  His claim was denied in a June 2007 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in November 2007.  The Veteran thereafter filed a Substantive Appeal.  Before the case made its way to the Board, however, a Decision Review Officer granted the Veteran's claim in a March 2008 rating decision, assigning a 50 percent rating.  

Following this March 2008 rating decision, the Veteran filed a timely Notice of Disagreement.  The Veteran's claim went before the Board on separate issues in February 2009, at which time the Board remanded the instant appeal in order that a Statement of the Case may be issued.  The RO issued a Statement of the Case in March 2009.  The Veteran filed a timely Substantive Appeal.  The RO issued a Supplemental Statement of the Case in November 2009.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the Board's central office in Washington, DC.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board issued a decision in July 2010 that denied the claim for increased initial rating. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in June 2011 that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further development.  

In April 2012, and again in June 2013, the Board remanded the Veteran's claim for further development.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

During the course of the Veteran's appeal, his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but is not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 
Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via a letter in February 2007 in which the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

In May 2010, a central office Board hearing was held.  The Veteran set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the May 2010 hearing the Veterans Law Judge explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, SSA records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from December 2007, September 2009, and May 2014, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

As stated above, the Board issued a decision in July 2010 denying the Veteran's claim.  The Veteran appealed this decision to the Court.  In June 2011 a Joint Motion was issued as the parties found that VA did not comply with the duty to assist because it did not obtain the Veteran's Social Security Administration (SSA) records.

Pursuant to the Court's June 2011 Joint Motion, in April 2012, the Board remanded the Veteran's claim so that outstanding treatment records could be obtained, and SSA records could be obtained.  Outstanding records from the VAMC, and SSA were obtained.

The Board's June 2013 remand directed that the Veteran be asked to identify all VA and non-VA providers who have treated his PTSD, and to afford him with an examination.  In January 2014 a request was made for information with regard to VA and non-VA providers, however, the Veteran did not respond.  In May 2014, the Veteran was afforded a VA examination.

Accordingly, the requirements of the April 2012, June 2013 remands, were ultimately accomplished and the prior remand instructions were substantially complied with.   See Stegall v. West, 11 Vet. App. 268 (1998).  

SHOULD HAVE PUT WAIVER OF NEW EVIDENCE HERE 

II. Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Factual Background and Analysis

The Veteran contends that his service-connected PTSD warrants an increased evaluation.  

In a May 2009 statement, the Veteran contended that the December 2007 was insufficient, asserting that the assignment of a GAF score of 60, is a direct contradiction to the findings the examiner made.  The Veteran contended that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.                                                

At the May 2010 hearing, the Veteran contended he experienced panic attacks on a daily basis.  He reported last working in 2000.  He indicated he attends psychotherapy on average every two to three months.  

SSA records were obtained and reviewed.  These records indicate that in June 2007, a decision was issued determining that the Veteran had been disabled for SSA purposes beginning July 2005.  He had a psychiatric evaluation, which revealed full mental orientation, good grooming, adequate eye contact, goal directed speech, appropriate affect, good concentration, at least average intelligence, and good impulse control.  The GAF score assigned was a 60.  The examiner found the Veteran exaggerated his emotional problems, and determined that the attention deficit disorder, and PTSD, limit his ability to perform routine repetitive tasks in an environment that exposes him to no more than moderate stress.  The basis for the decision were the following impairments, degenerative disc disease, attention deficit hyperactivity disorder, post-traumatic stress disorder, and depression.  
In December 2007, the Veteran underwent a VA examination, at which time the examiner described the Veteran's appearance as clean and casually dressed.  His speech was unremarkable and he was cooperative toward the examiner, but the Veteran's affect was constricted. His mood was described as dysphoric and labile.  He was oriented to person, time, and place.  He reported having no social activities, and having two friends.  The Veteran's thought process was rambling, but his thought content was unremarkable.  He was not reported to suffer from delusions or hallucinations.  He had no panic attacks or obsessive behavior.  The Veteran did not report suicidal or homicidal ideation.  He was able to maintain his personal hygiene.  His remote, recent and immediate memory were all reported as normal. Based on this evaluation, the examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 60.  While the examiner did not conclude that the Veteran had total occupational and social impairment, he did find deficiencies in the Veteran's thinking and mood.  The examiner also concluded that the Veteran had reduced reliability and productivity as a result of PTSD.   

In a February 2008 psychological report, provided for by Dr. R. O., the Veteran was noted as having PTSD, and bipolar and attention deficit disorder by history.  He was assigned a GAF score of 33.     

The Veteran underwent a VA examination in September 2009.  The Veteran was clean and casually dressed, and his speech was clear.  His attitude toward the examiner was described as guarded and sarcastic.  His affect was appropriate, but his mood was agitated, irritable, caustic, and dramatic.  The Veteran's attention was intact, and he was oriented to person, time, and place.  The Veteran's thought process and content were described as evasive.  He did not suffer from delusions or hallucinations, and he understood the outcome of his behavior.  The Veteran's behavior was described as dramatic, oppositional, and sarcastic.  Though the Veteran reported suffering from panic attacks, he did not elucidate on their nature or frequency.  The Veteran did not report engaging in obsessive or ritualistic behavior.  He had no homicidal or suicidal thoughts, and he was able to maintain his personal hygiene.  His remote, recent, and immediate memory were described as normal.  

In March 2013, Dr. R. O., issued a statement that the Veteran had been in psychotherapy on a regular basis.  Dr. O. stated the Veteran had impairments in cognitive, emotional and behavioral functioning, demonstrated by his emotional responses of anger being disproportional to social vocational events.   He was not participating in social or community events, and lacked sustained friendships.  The Veteran's GAF was noted as being 35, and he was deemed incapable of sustained competitive employment.  In a July 2013 statement, the Veteran was found to have a GAF score of 35.  The Veteran was noted as having chronic and severe PTSD.  He was noted as having an inability to maintain interpersonal relationships, but engaged regularly with his mother, however his ability to engage in social community events was restricted due to his anxiety.  He was deemed incapable of sustained competitive employment.  With respect to psychosocial adjustment, the Veteran was noted as having an insular and reclusive lifestyle.  
	
In an October 2013 VA treatment note, the Veteran reported being arrested and charged with a DUI.  His appearance was appropriate, he was calm, cooperative, and had normal attention, concentration, memory, and thought process.  He was depressed.  He was not homicidal or suicidal.  He had some loosening of association, no delusional thoughts, or flight of ideas.  His judgment and insight were fairly good, and he was oriented to person, place, situation and date.  He had normal speech.  He had normal judgment and insight, and orientation.  His GAF score was a 50.

According to a January 2014 VA treatment note, the Veteran was reportedly doing much better as compared to when last seen in October 2013.  He was dressed appropriately, and was calm, and cooperative.  He had normal speech, and his affect was broad, and attention and concentration were normal.  He had normal memory, and thought process, as his thoughts were normal, linear and goal oriented.  He did not have any delusions, or hallucinations.  His judgment and insight were good. He denied homicidal or suicidal ideation.  

At a March 2014 VA visit, the Veteran denied any suicidal ideation or homicidal ideation.   

In May 2014, the Veteran underwent a VA examination.  He was noted as having PTSD, bipolar disorder, antisocial/borderline/paranoid personality disorder, and ADHD by history.  The examiner noted it was not possible to differentiate what symptoms are attributable to each diagnosis.  The Veteran was deemed as having occupational and social impairment with reduced reliability and productivity.  He was living alone in a house he owns, and maintained frequent contact with his mother who resides nearby.  He had limited social activity, but did attend the reunion for his Army unit.  He last worked approximately 8 years ago, when he was determined to be 100% disabled by the social security administration (SSA).  He was participating in counseling at the VA, and was seen by a community psychologist.  The examiner referenced the VA examination of September 2009,  and psychological testing of May 2003, February 2008, and the present examination, which consistently produced results of questionable validity because of the Veteran's pattern of symptom exaggeration.  He was arrested in October 2013, and was facing charges of a DUI and battery on a law enforcement officer.  The Veteran had a depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   He was appropriately dressed, and was cooperative.  He fidgeted in his chair, but maintained behavioral control.  At times he rambled and referred to tangential topics, but responded adequately to redirection.  No significant defects in his memory were noted.  He did not have any psychotic symptoms.  The examiner concluded the severity of the Veteran's symptoms and difficulties is uncertain, given a pattern of symptom exaggeration evidence across several psychological assessments.  The examiner noted the test data warranted careful scrutiny, when considering the Veteran's actual occupational, and social impairment.  He was deemed capable of independently and satisfactorily completing his activities of daily living, and symptoms associated with his mental health did not result in his unemployability. 

In June 2014, the Veteran was seen by a social worker, and requested to be seen every two weeks, as it assisted him in coping with his psychiatric condition, and he reported befriending two combat Veterans.  According to a July 2014 VA treatment record, the Veteran described anxiety, but was using techniques to try to keep this from escalating to panic.
In a July 2014 statement, the representative stated that the recent VA examiner saw the Veteran briefly, and there is evidence that the Veteran's condition is worse than that currently evaluated.  The attorney requested that the Veteran be afforded a Board hearing.  The Board notes, the Veteran was afforded a Board hearing in May 2010, and is precluded from another one.   

In July 2014, Dr. R. O. submitted a statement indicating that the Veteran has been seen on a regular monthly basis since his inception of treatment.  Dr. O. stated the Veteran will required continued outpatient psychiatric and psychotherapy for an indefinite basis.
 
As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  The evidence shows that the Veteran has suffered from continued anxiety and depression over the course of his treatment.  He also has consistently reported increased irritability and issues with anger, causing him to have a low tolerance for frustration. The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  The Veteran has attended therapy sessions, and tended to the activities of daily living throughout the course of this appeal period.  Thus, while the Veteran suffers from chronic depression that manifests highs and lows in response to past and current stressors, the frequency, severity, and duration is not such that the Veteran is in near continuous depression affecting his ability to function independently, appropriately, and effectively.  While the Veteran is unemployed, and in receipt of SSA benefits, the record does not indicate he is in receipt of benefits solely due to his psychiatric condition.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  At the December 2007 exam, the Veterans thought process was rambling, but his thought content and memory were normal.  At the September 2009 examination, the Veteran's thought process and content were descried as evasive.  Throughout the course of the appeal, he has consistently  denied delusions and hallucinations.  He has also consistently been oriented to time, person and place throughout the course of the appeal.  The private treatment records do not indicate the Veteran's thought processes or content, or insight or judgment have been abnormal.  At the hearing the Veteran made no reference or hallucinations or delusions.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that rises to the level as contemplated by a 70 percent evaluation. 

The Veteran has had difficulty maintaining relationships, as evidenced by his 3 divorces.  He reported limiting social activities, however most recently reported having two friends whom he sees from time to time, and attended the reunion for his Army unit.  He has consistently reported that he has maintained regular contact with his mother, and has not reported conflicts of a higher level.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area.

Examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment.  The Veteran reported last working in 2000, and he is in receipt of SSA benefits.   According to the SSA examination, the Veteran was noted to have exaggerated his emotional problems.  At the December 2007 examination, the examiner found the Veteran's symptoms did not result in total occupational and social impairment.  In September 2009, the Veteran was noted as being guarded and sarcastic.  In March 2013, Dr. O., stated that the Veteran had an inability to maintain sustained competitive employment.  At the May 2014 examination, the examiner noted the examination results of record warrant careful scrutiny, due to the Veteran's systemic pattern of symptom exaggeration.  The examiner deemed the Veteran capable of independently and satisfactorily completing his activities of daily living, and symptoms associated with his mental health did not result in his unemployability.  

As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment.  Moreover, the preponderance of the evidence does not indicate the Veteran is unemployed as a result of his PTSD.  

The Board finds that the symptoms described by the Veteran, his psychotherapists, and the VA examiners who conducted his VA examinations, most nearly approximate a 50 percent rating for the entire appeal period.

Additionally, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 70 percent rating. The evidence shows that the Veteran was able to maintain some social interactions with family members. Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships. While the Veteran has reported depression, hyper startle response, hypervigilance, anxiety, avoidance of crowds, intrusive thoughts, and sleep disturbances, there was no evidence of near continuous panic, obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or suicidal ideation.

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  Total and occupational and social impairment has not been shown in that the Veteran maintains a relationship with his mother.  His symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  The Veteran was repeatedly noted as having proper hygiene and appearance, and as being alert and oriented.  The Veteran repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  The Board notes, the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013)  Based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent scheduler rating, or a 70 percent rating as stated above.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant no more than a 50 percent schedular rating at any time since the effective date of service connection.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


TDIU--> 
Should have put TDIU HERE 


Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the 50 percent rating for PTSD, service connection is in effect for fracture residuals at 10 percent disabling.  His combined rating is 60 percent.  There has been no allegation or evidence that this combined rating is inadequate; although as discussed above, the Veteran believes the individual rating for PTSD should be higher.  The combined rating compensates the Veteran for his occupational impairment, and there is no indication of any exceptional factors warranting referral for extraschedular consideration.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


